DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 4/14/21 in which claims 15-28 are pending.

Response to Arguments
2.	Applicant's arguments filed have been fully considered but they are not persuasive.
	Applicant’s representative argues that Uriel fails to teach “determining whether an index value related to the first event meets a first condition”.  However, Uriel clearly teaches wherein “different failure conditions are utilized for the same monitoring operation executed in the context of different monitoring levels. For example, whereas the processor utilization monitoring operation of monitoring level zero (row 430) indicates a failure condition when greater than 40% of the processor resources are utilized, the processor utilization monitoring operation of monitoring level one (row 450) indicates a failure condition when greater than 50% of the processor resources are utilized” (See paragraph [0060-0061] and figure 4). Thus, Uriel clearly teaches an “index value” value threshold that is related to the monitoring level 0, level 1 and level 2.
	Furthermore, Applicant’s representative argues that Uriel fails to teach “when the index value meets the first condition, performing a second mode monitoring, the second mode monitoring being monitoring additionally a second event and to obtain a second result; determining whether the index value meets a third condition; and when the index value does not meet the third condition, performing the first mode monitoring”. However, Uriel clearly teaches, as demonstrated in figures 4 and 5, that the monitoring will go through three different level with three different thresholds.  When the process level 2 and the conditions are not satisfied, the process will recycle to level 0 (See paragraph [0066-0071] and figures 4 and 5.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 15-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20160285783 to Uriel.

a. 	As per claim 15, Uriel teaches  a method comprising: performing a first mode monitoring, the first mode monitoring being monitoring a first event and acquiring a first result  (See paragraph [0077-0079], first monitoring); determining whether an index value related to the first event meets a first condition (See paragraph [0060-0061, 0079-0080] and figure 4); when the index value meets the first condition, performing a second mode monitoring, the second mode monitoring being monitoring additionally a second event and  to obtain a second result (See paragraph [0081]); determining whether the index value meets a third condition; and when the index value does not meet the third condition, performing the first mode monitoring (See paragraph [0090]).  

b. 	As per claim 21, Uriel teaches an information processing device comprising: a memory storing instructions  (See paragraph [0063 and 0096]); and one or more processors configured to execute the instructions to: perform a first mode monitoring, the first mode monitoring being monitoring a first event and acquiring a first result (See paragraph [0077-0079, first monitoring); determine whether an index value related to the first event meets a first condition (See paragraph [0079-0080]); when the index value meets the first condition, perform a second mode monitoring, the second mode monitoring being monitoring a second event  a second event to obtain a second result (See paragraph [0081]); determine whether the index value meets a third condition (See paragraph [0090]); and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q260254 Appln. No.: 17/145,949 when the index value does not meet the third condition, perform the first mode monitoring (See paragraph [0090]).  

c. 	As per claim 28, Uriel teaches a non-transitory computer readable storage medium comprising computer executable instructions that, when executed by a processor, cause the processor to: perform a first mode monitoring, the first mode monitoring being monitoring a first event and acquiring a first result  (See paragraph [0077-0079]); determine whether the index value meets a first condition (See paragraph [0079-0080]); when the index value meets the first condition, perform a second mode monitoring, the second mode monitoring being monitoring a second event to obtain a second result (See paragraph [0081]); determine whether the index value meets a third condition; and when the index value does not meet the third condition, perform the first mode monitoring (See paragraph [0090]).

d. 	As per claims 16 and 22, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches wherein the second event is defined as an additional monitoring event relating to the first event (See paragraph [0090]).  

e.	AS per claims 17 and 23, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches wherein the second event requires more resources than the first event to monitor (See paragraph [0062]).  

f.	As per claims 18 and 24, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches when the index value meets the third condition, determining the index value meets a second condition; and when the index value meets the second condition, outputting a signal to notify an occurrence of an anomaly (See paragraph [0087 and 0092]).  

g. 	As per claims 19 and 25, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches wherein the second condition is more strict than the first condition (See paragraph [0058]).  

h. 	As per claims 20 and 26, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches wherein the second condition is regarded as the first event (See paragraph [0077-0079]).  

i.	AS per claim 27, Uriel et al teaches the claimed invention as described above.  Furthermore, Uriel et al teaches an information processing system comprising: the information processing device according to claim 15; and a device to be monitored by the information processing device (See paragraph [0077-0081]).  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Publication No. 2014/0025808 to Ito et al teaches monitoring system and monitoring program.
	U.S. Publication No. 2013/0227589 to Mikami et al teaches a monitoring system performs cause analysis of an event occurring in any of a plurality of monitoring-target objects to be monitoring based on a rule.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444